             Case 2:19-cv-00730-JLR Document 34 Filed 01/22/21 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
           NATIONAL INSURANCE CRIME                    CASE NO. C19-0730JLR
 8         BUREAU,
                                                       ORDER OF DEFAULT
 9                             Plaintiff,
                  v.
10

11         DESSIE RENEE WAGNER,

12                             Defendant.

13         Pursuant to the court’s order of 1/19/21 (Dkt. # 33), it is hereby ORDERED that
14   Defendants Leslie Ann Wagner, the Estate of Scott Laverne Wagner, Joseph Scott
15   Wagner, and Andrew Wesley Wagner are in default.
16         Filed and entered this 22nd day of January, 2021.
17
                                               WILLIAM M. MCCOOL
18                                             Clerk of Court

19                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
20

21

22


     MINUTE ORDER - 1
